Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “192” has been used to designate both gap in fig. 10B and spring feature.  
The drawings are objected to because the lead line of reference character 306 of fig. 14C is not directed to the lower sled. 	
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  At least figures 4, 8B, 9A, 10A, 11A, and 13 are not indicated by a broken line.  At least figure 13 is not properly hatched.
The drawings are objected to as failing to comply with C.F.R 1.84(m) because the use of shading in views is encouraged if it aids in understanding of the invention and if it does not reduce legibility.  Shading is used to indicate the surface of spherical, cylindrical, and conical elements of an object.  Flat parts may also be lightly shaded.  but not for cross sections.  See paragraph (h)(3) of this section.  Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters.  Light should come from the upper left corner at an angle of 45 degrees.  Surface delineations should preferably be shown by proper shading.  Solid black shading areas are not permitted, except when used to represent bar graphs or color.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(b)(1) because photographs are not ordinarily permitted in utility patent applications.  The Office will accept photographs in utility patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph.  MPEP 608.02 V.  Photographs are not the only practicable medium for illustrating the claimed inventions and drawings in place of the photographs are required.
The drawings are objected to because the white blocks of at least figures 1, 2A, and 2B interfere with the comprehension of the figures.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess having an air vent of claims 1, 13, and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because reference character “132” has been used to designate both upper magnet and upper sled magnet.  
The disclosure is objected to because reference character “192” has been used to designate both gap and spring feature.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “an first” of line 3 should be corrected to “a first”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “an lower” of line 17 should be corrected to “a lower”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “an first” of line 9 should be corrected to “a first”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “an lower” of line 16 should be corrected to “a lower”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-27 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2534232, US 20150329250, US 4819829, WO 2017075482 are considered pertinent to troughs, US 10689166, US 20070170184, US 10232993, US 10124942, US 20220087454 are considered pertinent to lids with magnets, and US 20070170184, US 20080006643, US 20220033139, and US 4746032 are considered .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736